Exhibit 10.25
LULULEMON ATHLETICA INC.
NOTICE OF GRANT OF PERFORMANCE SHARES
The Participant has been granted an award of Performance Shares (the “Award”)
pursuant to the lululemon athletica inc. 2007 Equity Incentive Plan (the “Plan”)
and the Performance Share Agreement attached hereto (the “Agreement”), as
follows:

             
Participant:
                                             Employee ID:                       
 
           
Grant Date:
                                             Grant No.:                       
 
           
Target Number of
            Performance Shares:   [                    ], subject to adjustment
as provided by the Agreement.
 
           
Maximum Number of
            Performance Shares:   [                    ], subject to adjustment
as provided by the Agreement.
 
           
Pre-Tax Operating
            Income Target:   $                                        
 
            Performance Period:   Company fiscal years 2010, 2011 and 2012
(beginning February 1, 2010 and ending February 3, 2013).
 
           
Performance Share
            Vesting Date:   [March __, 2013] except as provided by the
Agreement.
 
            Vested Performance
Shares:   Provided that the Participant’s Service has not terminated prior to
the Performance Share Vesting Date, except as provided by the Agreement, on the
Performance Share Vesting Date the number of Vested Performance Shares (not to
exceed the Maximum Number of Performance Shares) shall be determined by
multiplying the Target Number of Performance Shares by the Pre-Tax Operating
Income Multiplier (as defined by the Agreement).
 
            Settlement Date:   The Performance Share Vesting Date, except as
otherwise provided by the Agreement.

By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan and the Agreement,
both of which are made a part of this document. The Participant acknowledges
receipt of a copy of the Plan, the Agreement and the prospectus for the Plan,
represents that the Participant has read and is familiar with the provisions of
the Plan and the Agreement, and hereby accepts the Award subject to all of their
terms and conditions.

                  LULULEMON ATHLETICA INC.       PARTICIPANT    
 
               
By:
               
 
               
 
          Signature    
 
               
Its:
               
 
               
 
          Date    
 
               
Address:
  2285 Clark Drive            
 
               
 
  Vancouver, British Columbia            
 
  Canada, V5N 3G9       Address    
 
               
 
               

ATTACHMENTS:          Performance Share Agreement

 



--------------------------------------------------------------------------------



 



LULULEMON ATHLETICA INC.
PERFORMANCE SHARE AGREEMENT
     lululemon athletica inc. has granted to the Participant named in the Notice
of Grant of Performance Shares (the “Grant Notice”) to which this Performance
Share Agreement (the “Agreement”) is attached an Award consisting of Performance
Shares subject to the terms and conditions set forth in the Grant Notice and
this Agreement. The Award has been granted pursuant to the lululemon athletica
inc. 2007 Equity Incentive Plan (the “Plan”), as amended to the Grant Date, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan (the “Plan Prospectus”) in the form most
recently prepared in connection with the registration with the Securities and
Exchange Commission of shares issuable pursuant to the Plan, (b) accepts the
Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board upon any questions arising under
the Grant Notice, this Agreement or the Plan.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
               (a) “Pre-Tax Operating Income” means the earnings before other
income and taxes as reported in the Consolidated Statements of Operations of the
Company for the fiscal year of the Company coinciding with the Performance
Period.
               (b) “Pre-Tax Operating Income Multiplier” means a number
determined as follows:

      Percentage of Pre-Tax     Operating Income Target   Pre-Tax Operating
Income Achieved   Multiplier Less than 85%   0.00% 85%   50.00% 90%   75.00% 95%
  90.00% 100%   100.00% 105%   112.50% 110%   125.00% 115%   137.50% Equal to or
greater than 120%   150.00%

The Pre-Tax Operating Income Multiplier for percentages of Pre-Tax Operating
Income Target achieved falling between the percentages set forth in the table
above shall be determined by linear interpolation.

 



--------------------------------------------------------------------------------



 



               (c) “Common Shares” mean shares of Stock issued in settlement of
the Award.
               (d) “Insider Trading Policy” means the written policy of the
Company pertaining to the sale, transfer or other disposition of the Company’s
equity securities by members of the Board, Officers or other employees who may
possess material, non-public information regarding the Company, as in effect at
the time of a disposition of any Common Shares.
               (e) “Performance Share” means a right to receive on the
Settlement Date one (1) Common Share, subject to further restrictions as
provided by this Agreement.
               (f) “Section 409A” means Section 409A of the Code and any
applicable regulations or administrative guidelines promulgated thereunder.
               (g) “Section 409A Deferred Compensation” means compensation
payable pursuant to the Award granted to a Participant subject to United States
income taxation that constitutes nonqualified deferred compensation for purposes
of Section 409A.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     2. Administration.
          All questions of interpretation concerning the Grant Notice, this
Agreement and the Plan shall be determined by the Board. All determinations by
the Board shall be final and binding upon all persons having an interest in the
Award. Any executive officer of the Company shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided such executive officer has apparent authority with respect to such
matter, right, obligation, or election. The Company intends that the Award
comply with Section 409A (including any amendments or replacements of such
section), and the provisions of this Agreement shall be construed and
administered in a manner consistent with this intent.
     3. The Award.
          3.1 Grant of Performance Shares. On the Grant Date, the Participant
shall acquire, subject to the provisions of this Agreement, a right to receive a
number of Performance Shares which shall not exceed the Maximum Number of
Performance Shares set forth in the Grant Notice, subject to adjustment as
provided in Section 9. The number of Performance Shares, if any, ultimately
earned by the Participant, shall be that number of Performance Shares which
become Vested Performance Shares.

 



--------------------------------------------------------------------------------



 



          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Performance Shares or the Common Shares issued upon
settlement of the Performance Shares, the consideration for which shall be past
services actually rendered and/or future services to be rendered to the Company
(or any Affiliate) or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to the Company (or
any Affiliate) or for its benefit having a value not less than the par value of
the Common Shares issued upon settlement of the Performance Shares.
     4. Certification of the Board.
          4.1 Level of Pre-Tax Operating Income Attained. As soon as practicable
following completion of the Performance Period, and in any event prior to the
Performance Share Vesting Date, the Board shall certify in writing the level of
attainment of Pre-Tax Operating Income during the Performance Period and the
resulting number of Performance Shares which shall become Vested Performance
Shares on the Performance Share Vesting Date, subject to the Participant’s
continued Service until the Performance Share Vesting Date, except as otherwise
provided by Section 5. The Company shall promptly notify the Participant of the
determination by the Board.
          4.2 Adjustment to Pre-Tax Operating Income for Extraordinary Items.
The Board shall adjust Pre-Tax Operating Income, as it deems appropriate, to
exclude the effect (whether positive or negative) of any of the following
occurring after the grant of the Award: (a) a change in accounting standards
required by generally accepted accounting principles or (b) any extraordinary,
unusual or nonrecurring item. Each such adjustment, if any, shall be made solely
for the purpose of providing a consistent basis from period to period for the
calculation of Pre-Tax Operating Income in order to prevent the dilution or
enlargement of the Participant’s rights with respect to the Award.
     5. Vesting of Performance Shares.
          5.1 In General. Except as provided by this Section 5 and Section 8,
the Performance Shares shall vest and become Vested Performance Shares as
provided in the Grant Notice and certified by the Board.
          5.2 Termination for Cause or Voluntary Termination. In the event of
the termination of the Participant’s service with the Company or any Affiliate
for Cause or for any other reason other than death, Disability or termination by
the Company without Cause prior to the Performance Share Vesting Date, the
Participant shall forfeit and the Company shall automatically reacquire all of
the Performance Shares subject to the Award. The Participant shall not be
entitled to any payment for such forfeited Performance Shares.
          5.3 Termination by Reason of Death or Disability. In the event of the
death or the termination of the Participant’s service with the Company or any
Affiliate by reason of Disability prior to the Performance Share Vesting Date,
then on the Performance Share Vesting Date a number of Performance Shares shall
become Vested Performance Shares equal to that

 



--------------------------------------------------------------------------------



 



number of Performance Shares that would have become Vested Performance Shares
had no such death or termination occurred.
          5.4 Termination Without Cause. In the event of the termination by the
Company of the Participant’s service with the Company or any Affiliate without
Cause prior to the Performance Share Vesting Date, then on the Performance Share
Vesting Date the number of Performance Shares that shall become Vested
Performance Shares shall determined by multiplying (a) that number of
Performance Shares that would have become Vested Performance Shares had no such
termination occurred by (b) a percentage equal to the ratio of the number of
full months of the Participant’s service with the Company or any Affiliate
during the Performance Period to the number of full months contained in the
Performance Period.
          5.5 Forfeiture of Unvested Performance Shares. Except as otherwise
provided by this Section 5 or Section 8, on the Performance Share Vesting Date,
the Participant shall forfeit and the Company shall automatically reacquire all
Performance Shares subject to the Award which have not become Vested Performance
Shares. The Participant shall not be entitled to any payment for such forfeited
Performance Shares.
     6. Settlement of the Award.
          6.1 Issuance of Common Shares. Subject to the provisions of
Section 6.3 below, the Company shall issue to the Participant on the Settlement
Date with respect to each Vested Performance Share one (1) Common Share. Common
Shares issued in settlement of Performance Shares shall be subject to any
restrictions as may be required pursuant to Section 6.3, Section 7 or the
Insider Trading Policy.
          6.2 Beneficial Ownership of Common Shares; Certificate Registration.
The Participant hereby authorizes the Company, in its sole discretion, to
deposit for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Company has notice any or
all Common Shares acquired by the Participant pursuant to the settlement of the
Award. Except as otherwise provided by this Section 6.2, a certificate for the
Common Shares as to which the Award is settled shall be registered in the name
of the Participant, or, if applicable, in the names of the heirs of the
Participant.
          6.3 Restrictions on Grant of the Award and Issuance of Common Shares.
The grant of the Award and issuance of Common Shares upon settlement of the
Award shall be subject to compliance with all applicable requirements of
federal, state law or foreign law with respect to such securities. No Common
Shares may be issued hereunder if the issuance of such shares would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance of any Common
Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
shall not have been obtained. As a condition to the settlement of the Award, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to

 



--------------------------------------------------------------------------------



 



evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
          6.4 Fractional Shares. The Company shall not be required to issue
fractional Common Shares upon the settlement of the Award. Any fractional share
resulting from the determination of the number of Vested Performance Shares
shall be rounded up to the nearest whole number.
     7. Tax Matters.
          7.1 In General. At the time the Grant Notice is executed, or at any
time thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
Common shares in settlement thereof. The Company shall have no obligation to
process the settlement of the Award or to deliver Common Shares until the tax
withholding obligations as described in this Section have been satisfied by the
Participant.
          7.2 Withholding in Common Shares. Subject to applicable law, the
Company shall require the Participant to satisfy its tax withholding obligations
by deducting from the Common Shares otherwise deliverable to the Participant in
settlement of the Award a number of whole Common Shares having a fair market
value, as determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
     8. Change in Control.
          8.1 Acceleration of Vesting Upon a Change in Control. In the event of
the consummation of a Change in Control prior to the Performance Share Vesting
Date, the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the “Acquiror”), may assume or continue the
Company’s rights and obligations with respect to outstanding Awards or
substitute for outstanding Awards substantially equivalent rights with respect
to the Acquiror’s stock. For purposes of this Section 8.1, an Award shall be
deemed assumed if, following the Change in Control, the Award confers the right
to receive, for each Performance Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, other securities
or property or a combination thereof) to which a holder of a share of stock of
the Company on the effective date of the Change in Control was entitled for each
Performance Share subject to an Award. In the event that the Acquiror elects not
to assume, continue or substitute for the outstanding Awards in connection with
a Change in Control, the vesting of 100% of the Target Number of Performance
Shares shall be accelerated in full and such Performance Shares shall be deemed
Vested Performance Shares effective as of the date of the Change in Control,
provided that the Participant’s service with the Company or any Affiliate has
not terminated prior to the Change in Control. In settlement of the Award, the
Company shall issue to the Participant one (1) Common Share for each Vested
Performance Share determined in accordance with this Section 8.1. The vesting of
Performance Shares and settlement of the Award that was permissible solely by
reason of this Section 8.1

 



--------------------------------------------------------------------------------



 



shall be conditioned upon the consummation of the Change in Control.
Notwithstanding the foregoing, the Board may, in its discretion, determine that
upon a Change in Control, each Award outstanding immediately prior to the Change
in Control shall be canceled in exchange for payment with respect to 100% of the
Target Number of Performance Shares subject to such Award in (a) cash, (b) stock
of the Company or the Acquiror or (c) other property which, in any such case,
shall be in an amount having a Fair Market Value equal to the Fair Market Value
of the consideration to be paid per share of stock in the Change in Control for
each such Performance Share (subject to any required tax withholding). Such
payment shall be made as soon as practicable following the Change in Control.
          8.2 Termination After Change in Control. Notwithstanding anything in
this Agreement to the contrary, if the Participant’s service with the Company
ceases as a result of a Termination After Change in Control (as defined below),
the Target Number of Performance Shares shall become Vested Performance Shares
and the Award shall be settled promptly following such event.
               (a) “Termination After Change in Control” shall mean either of
the following events occurring within two (2) years after a Change in Control:
                    (i) Termination by the Company (or its successor) of the
Participant’s service with the Company or such successor without
Cause; or
                    (ii) The Participant’s resignation for Good Reason (as
defined below) within sixty (60) days following the event constituting Good
Reason.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant’s service with
the Company (or its successor) which (A) is for Cause; (B) is a result of the
Participant’s death or disability; (C) is a result of the Participant’s
voluntary termination of such relationship other than for Good Reason; or
(D) occurs prior to the effectiveness of a Change in Control.
               (b) “Good Reason” shall mean any one or more of the following:
                    (i) Without the Participant’s written consent, a material
adverse change in the Participant’s duties and responsibilities as compared to
the Participant’s duties and responsibilities immediately prior to the Change in
Control;
                    (ii) Without the Participant’s written consent, the
relocation of the Participant’s principal place of service to a location that is
more than fifty (50) miles from the Participant’s principal place of service
immediately prior to the date of the Change in Control, or the imposition of
travel requirements substantially more demanding of the Participant than such
travel requirements existing immediately prior to the date of the Change in
Control; or
                    (iii) Any failure by the Company (or its successor) to pay,
or any material reduction by the Company of, (A) the Participant’s base salary
in effect immediately prior to the date of the Change in Control (unless
reductions comparable in amount and duration are concurrently made for all other
employees of the Company (or its successor)

 



--------------------------------------------------------------------------------



 



with responsibilities, organizational level and title comparable to the
Participant’s), or (B) the Participant’s bonus compensation, if any, in effect
immediately prior to the date of the Change in Control (subject to applicable
performance requirements with respect to the actual amount of bonus compensation
earned by the Participant).
          8.3 Federal Excise Tax Under Section 4999 of the Code.
               (a) Excess Parachute Payment. In the event that any acceleration
of vesting the Performance Shares and any other payment or benefit received or
to be received by the Participant would subject the Participant to any excise
tax pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an “excess parachute payment”
under Section 280G of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for by
this Agreement in order to avoid such characterization.
               (b) Determination by Independent Accountants. To aid the
Participant in making any election called for under Section 8.2(a), no later
than the date of the occurrence of any event that might reasonably be
anticipated to result in an “excess parachute payment” to the Participant as
described in Section 8.2(a) (an “Event”), the Company shall request a
determination in writing by independent public accountants selected by the
Company (the “Accountants”). Unless the Company and the Participant otherwise
agree in writing, the Accountants shall determine and report to the Company and
the Participant within twenty (20) days of the date of the Event the amount of
such acceleration of vesting, payments and benefits which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section 8.2(b).
     9. Adjustments for Changes in Capital Structure.
          Subject to any required action by the stockholders of the Company, in
the event of any change in the Shares effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Shares (excepting normal cash
dividends) that has a material effect on the Fair Market Value of the Shares,
appropriate adjustments shall be made by the Board in the number of Performance
Shares and/or the number and kind of shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such

 



--------------------------------------------------------------------------------



 



adjustments shall be determined by the Board, and its determination shall be
final, binding and conclusive.
     10. Rights as a Stockholder or Employee.
          The Participant shall have no rights as a stockholder with respect to
any Common Shares which may be issued in settlement of this Award until the date
of the issuance of a certificate for such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date such certificate
is issued, except as provided in Section 9. If the Participant is an employee of
the Company, the Participant understands and acknowledges that, except as
otherwise provided in a separate, written employment agreement between the
Company or any Affiliate and the Participant, the Participant’s employment is
“at will” and is for no specified term. Nothing in this Agreement shall confer
upon the Participant any right to continue in service with the Company or any
Affiliate or interfere in any way with any right of the Company or any Affiliate
to terminate the Participant’s service with the Company or any Affiliate at any
time.
     11. Legends.
          The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Common Shares issued pursuant to this Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.
     12. Compliance with Section 409A.
          It is intended that any election, payment or benefit which is made or
provided pursuant to or in connection with this Award that may result in
Section 409A Deferred Compensation shall comply in all respects with the
applicable requirements of Section 409A (including applicable proposed
regulations, transition rules or other administrative guidance thereunder, as
determined by the Board in good faith) to avoid the unfavorable tax consequences
provided therein for non-compliance. In connection with effecting such
compliance with Section 409A, the following shall apply:
          12.1 Required Delay in Payment to Specified Employee. If the
Participant is a “specified employee” of a publicly traded corporation as
defined under Section 409A(a)(2)(B)(i) of the Code, unless subject to an
applicable exception under Section 409A, any payment of Section 409A Deferred
Compensation in connection with a “separation from service” (as determined for
purposes of Section 409A) shall not be made until six (6) months after the
Participant’s separation from service (the “Section 409A Deferral Period”). In
the event such payments are otherwise due to be made in installments or
periodically during the Section 409A Deferral Period, to the extent permitted
under Section 409A, the payments of Section 409A Deferred Compensation which
would otherwise have been made in the Section 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the Section 409A Deferral Period
ends, and the balance of the payments shall be made as otherwise scheduled.

 



--------------------------------------------------------------------------------



 



          12.2 Other Delays in Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with Code
Section 409A (including any transition or grandfather rules thereunder).
Notwithstanding the foregoing:
               (a) Payment may be delayed for a reasonable period in the event
the payment is not administratively practical due to events beyond the
recipient’s control such as where the recipient is not competent to receive the
benefit payment, there is a dispute as to amount due or the proper recipient of
such benefit payment, additional time is needed to calculate the amount payable,
or the payment would jeopardize the solvency of the Company.
               (b) Payments shall be delayed in the following circumstances:
(i) where the Company reasonably anticipates that the payment will violate the
terms of a loan agreement to which the Company is a party and that the violation
would cause material harm to the Company; or (ii) where the Company reasonably
anticipates that the payment will violate federal securities laws or other
applicable law; provided that any payment delayed by operation of this
Section 12.2(b) will be made at the earliest date at which the Company
reasonably anticipates that the payment will not be limited or cause the
violations described.
               (c) If any payment is due to the Participant upon a Change in
Control but such Change in Control does not constitute a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company as defined in Section 409A(a)(2)(A)(v),
then such payment which constitutes Section 409A Deferred Compensation shall be
deferred until another permissible payment event contained in Section 409A
occurs (e.g., death, disability, separation from service from the Company and
its affiliated companies as defined for purposes of Section 409A).
               (d) If any payment is due to the Participant upon the
Participant’s termination of service but such termination of service does not
constitute a “separation from service” as defined in Section 409A(a)(2)(A)(i),
then such payment which constitutes Section 409A Deferred Compensation shall be
deferred until another permissible payment event contained in Section 409A
occurs.
               (e) If any payment is due to the Participant upon the
Participant’s becoming disabled but such disability does not meet the
requirements of a disability under Section 409A(a)(2)(C), then such payment
which constitutes Section 409A Deferred Compensation shall be deferred until
another permissible payment event contained in Section 409A occurs.
          12.3 Amendments to Comply with Section 409A; Indemnification.
Notwithstanding any other provision of this Agreement to the contrary, the
Company is authorized to amend this Agreement, to void or amend any election
made by the Participant under this Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
the Company, in its discretion, to be necessary or appropriate to comply with
Section 409A (including any transition or grandfather rules thereunder) without
prior notice to or consent of the Participant. The Participant hereby releases
and holds harmless the Company, its directors, officers and stockholders from
any and all claims

 



--------------------------------------------------------------------------------



 



that may arise from or relate to any tax liability, penalties, interest, costs,
fees or other liability incurred by the Participant in connection with the
Award, including as a result of the application of Section 409A.
          12.4 Advice of Independent Tax Advisor. The Company has not obtained a
tax ruling or other confirmation from the Internal Revenue Service with regard
to the application of Section 409A to the Award, and the Company does not
represent or warrant that this Agreement will avoid adverse tax consequences to
the Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.
     13. Miscellaneous Provisions.
          13.1 Termination or Amendment. The Board may terminate or amend the
Plan or this Agreement at any time; provided, however, that except as provided
in Section 8 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A. No amendment or addition to this Agreement shall
be effective unless in writing.
          13.2 Nontransferability of the Award. Prior the issuance of Common
Shares, neither this Award nor any Performance Shares subject to this Award
shall be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution. All rights with respect to the Award shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s guardian or legal representative.
          13.3 Unfunded Obligation. The Participant shall have the status of a
general unsecured creditor of the Company. Any amounts payable to the
Participant pursuant to the Award shall be an unfunded and unsecured obligation
for all purposes, including, without limitation, Title I of the Employee
Retirement Income Security Act of 1974. The Company shall not be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Board or the Company and the Participant, or otherwise
create any vested or beneficial interest in the Participant or the Participant’s
creditors in any assets of the Company. The Participant shall have no claim
against the Company for any changes in the value of any assets which may be
invested or reinvested by the Company with respect to the Award.

 



--------------------------------------------------------------------------------



 



          13.4 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
          13.5 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          13.6 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company or any Affiliate, or upon
deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Grant Notice or at such other address as
such party may designate in writing from time to time to the other party.
               (a) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.
               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 13.6(a) of this Agreement and consents to
the electronic delivery of the Plan documents and Grant Notice, as described in
Section 13.6(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.6(a).

 



--------------------------------------------------------------------------------



 



          13.7 Integrated Agreement. The Grant Notice, this Agreement and the
Plan shall constitute the entire understanding and agreement of the Participant
and the Company with respect to the subject matter contained herein or therein
and supersedes any prior agreements, understandings, restrictions,
representations, or warranties between the Participant and the Company with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.
          13.8 Applicable Law. This Agreement shall be governed by the laws of
the State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.
          13.9 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 